DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2022 has been entered.
 

Double Patenting
The non-final rejection mailed August 20, 2021 included several double patenting rejections. In light of the number of rejections and pending amendments in both the instant applications and the other applications, the rejections are maintained, but will be reviewed upon a determination of allowable subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 17 recite: 
monitoring the trading platform to determine if the trading platform has been restarted; 
receiving current balance information concerning a plurality of custodial accounts associated with the plurality of parties when it is determined that the trading platform has been updated; 
updating a local balance datastore with the current balance information
It is not clear how being restarted translates to being updated.  Here, there is no directly functional relationship between the two. Also, what happens if the trading platform has NOT been restarted? Will there still be an update or the update will be held in abeyance?  If the update is held in abeyance, then all the subsequent limitations after the monitoring step become moot. 
Appropriated clarification is required. 

Claims 2-8, 10-16 and 18-24 are similarly rejected by dependencies.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 1: Ineligible.
The claim recites a series of acts. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the steps of receiving a plurality of matched orders concerning a plurality of parties, thus defining a batch of matched orders; and effectuating the processing of the batch of matched orders including: monitoring the trading platform to determine if the trading platform has been restarted; receiving current balance information concerning a plurality of custodial accounts associated with the plurality of parties when it is determined that the trading platform has been updated; updating a local balance datastore with the current balance information; and 
sending via a requesting entity one or more messages to atomically effectuate transferring assets between a plurality of custodial accounts associated with the plurality of parties.
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via manual human activity, but for the recitation of generic computer components such as the computing device (processor), trading platform, datastore and memory. That is, other than reciting this generic device, nothing in the claim precludes the limitations from practically being performed by organizing human activity. These limitations fall under the fundamental economic principles or sales activity of the “certain method of organizing human activity” grouping (Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. 
The claim recites additional limitation of using a computer to perform the steps. The processor, trading platform (computer), datastore and memory in the steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. The generic computer component is no more than mere instructions to apply the exception using a generic processor. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claims 9 and 17 recite similar limitations, and are therefore, similarly rejected under the same rationale as claim 1, supra.

Claims 2, 10 and 18 recite, wherein effectuating the processing of the batch of matched orders further includes: seeking higher-level approval to confirm that the requesting entity has the authority required to send the one or more messages to atomically effectuate transferring assets between the plurality of custodial accounts associated with the plurality of parties.
These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and memory are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 1, supra.

Claims 3-4, 11-12 and 19-20 recite, wherein the batch of matched orders concerns a bearer financial asset, wherein the bearer financial asset includes one or more of: a cryptocurrency; a fiat currency; and a physical asset.
These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and memory are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 1, supra.

Claims 5, 13 and 21 recite, wherein effectuating the processing of the batch of matched orders further includes: confirming the origin and/or integrity of each of the batch of matched orders prior to sending via the requesting entity one or more messages to atomically effectuate transferring assets between the plurality of custodial accounts associated with the plurality of parties.
These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and memory are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 1, supra.

Claims 6, 14 and 22 recite wherein each of the batch of matched orders was encrypted using a private encryption key of a specific party associated with the batch of matched orders.
The additional limitation of encryption using private key is notoriously ubiquitous in the field, and so does not integrate the abstract idea into a practical application (in the Steps 2A2 and B). Therefore, these claims are similarly rejected under the same rationale as claim 1, supra.

Claims 7, 15 and 23 recite, wherein effectuating the processing of the batch of matched orders further includes: performing a netting operation to determine a net asset amount for each of the plurality of parties.
This limitation is also part of the abstract idea identified in claim 1, and the additional elements of processor and memory are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 1, supra.


Claims 8, 16 and 24 recite, wherein the batch of matched orders concerns one or more of: a quantity of a cryptocurrency owned by one of the plurality of parties and a quantity of a fiat currency owned by another of the plurality of parties; a quantity of a cryptocurrency owned by one of the plurality of parties and a quantity of a precious metal owned by another of the plurality of parties; and a quantity of a first cryptocurrency owned by one of the plurality of parties and a quantity of a second cryptocurrency owned by another of the plurality of parties.
These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and memory are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 1, supra.



Response to Arguments
Applicant's arguments with respect to the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive.
Applicant argues that claimed invention is not directed to an abstract idea because the claims do not recite a judicial exception, and even if the claims recite judicial exception, they incorporate such judicial exception into a practical application. In particular, Applicant asserts that the limitations “monitoring the trading platform to determine if the trading platform has been restarted; receiving current balance information concerning a plurality of custodial accounts associated with the plurality of parties when it is determined that the trading platform has been updated; updating a local balance datastore with the current balance information,”
Examiner respectfully disagrees. As analyzed in the rejection above, these steps can be replicated in an analog manner whereby a human can check the status of the platform manually and then update the books in the ledger. Replicating same in an electronic platform does not make it any less abstract.

In view of the 35 U.S.C. 112 (pre-AIA ), second paragraph rejection above, the 35 U.S.C. 103 rejection of claims 1-24 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691